t c memo united_states tax_court henricus c and pamela van der lee petitioners v commissioner of internal revenue respondent docket no filed date leon j greenspan for petitioners frederick c mutter for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy- related penalty under sec_6662 a of dollar_figure for after 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year at issue and all rule references are to the tax_court continued concessions the issues for decision are whether petitioner husband henricus c van der lee mr van der lee was a trader in securities during whether losses attributable to mr van der lee’s purchases and sales of securities are deductible against petitioners’ ordinary_income whether petitioners are entitled to deduct certain charitable_contributions and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioners resided in new york when they filed their petition i securities transactions mr van der lee holds an undergraduate degree from rollins college and a master of business administration degree from duke university by mr van der lee had acquired substantial continued rules_of_practice and procedure all amounts have been rounded to the nearest dollar 2petitioners concede that the dollar_figure of tuition paid to the tuxedo park school an independent school is not deductible as a charitable_contribution the parties stipulated that petitioners are entitled to deduct investment_interest of dollar_figure rather than dollar_figure because respondent allowed the additional interest_deduction in the notice_of_deficiency we do not construe this stipulation as respondent’s further concession trading experience during his career3 as a trader at investment banks morgan stanley goldman sachs and merrill lynch he traded mostly mortgage-backed_securities u s treasury bonds interest rate swaps and commodities and also was involved in credit and foreign exchange trading because of industry regulations before mr van der lee was prohibited from trading securities for his own account in the first quarter of mr van der lee’s career at merrill lynch was coming to an end and later in he formally left his employer starting with the second quarter of he stopped spending a significant amount of time at merrill lynch and after the first quarter of many of the trading restrictions were lifted after date mr van der lee decided to start trading for his own account mr van der lee conducted most of his trading activities from home using an account with merrill lynch through which he traded stocks and options between april and december 3petitioners state in the petition that mr van der lee had been employed as a securities trader for over years but mr van der lee testified that he had worked as a securities trader for years by 4before starting the trading mr van der lee asked petitioners’ return preparer jerome camiola mr camiola to look into rules regarding trading mr camiola researched the rules and in late date conveyed the results of his research to mr van der lee his trading activity in the merrill lynch account was as follows month no of transactions april may june july august september october november december total of the transactions mr van der lee executed sales and purchases of stock pursuant to options that he had written or acquired mr van der lee never sold any stock on the day he acquired it mr van der lee also had an account with prudential bache prudential through which he traded options and futures between april and date mr van der lee executed trades through the prudential account mr van der lee’s trading activity in the prudential account was as follows 5the table does not include the option transactions because their dates are unclear see infra pp note month trading days no of transactions april may june july august september october november december total at the end of mr van der lee realized that even with sophisticated communication devices that allowed him to monitor securities prices he did not have sufficient information to trade successfully consequently he decided to concentrate on purchasing and selling securities as an investor ii charitable_contributions during in addition to her employment petitioner wife pamela van der lee mrs van der lee became a consultant pro bono to nonprofit_organizations she was a board member for the rollins college alumni association alumni association the national down syndrome society ndss and the tuxedo park school she provided her expertise in marketing and strategic planning for example by making presentations on soliciting donors to carry out her charitable work in mrs van der lee established a home_office with a computer with telephones with fax machines with copiers all of that she also incurred expenses for taxicabs copying office supplies travel and courting donors mrs van der lee traveled extensively for the charities and her travel was either expected or required she traveled to attend national conferences for ndss and quarterly meetings dinners and other fundraising events for the alumni association mrs van der lee also traveled to washington d c for meetings on strategic planning for the alumni association and the ndss she did not seek reimbursement of her expenses from the charitable organizations during petitioners owned a 3-week timeshare interest in a residence at the ritz carlton in st thomas caribbean residence in they donated a 1-week use of the caribbean residence to ndss which raised money by auctioning a vacation at the caribbean residence at a fundraising gala around petitioners renovated the kitchen in their home in they donated their used range to the tuxedo park school and other used kitchen appliances cabinets faucets and similar items to hudson valley materials exchange hudson valley materials exchange is an environmental sec_501 organization that focuses on waste management and distributes collected items to school districts iii procedural history a return positions mr camiola has prepared petitioners’ returns since the late 1980s including the federal_income_tax return mr camiola received a degree in history in and after working as an accountant in he started his own business as a return preparer mr camiola gives his clients guidelines but does not examine receipts mr van der lee provided mr camiola with totals by category of all receipts petitioners signed the return and filed it as married taxpayers filing jointly the taxable_year was the first and only year for which mr van der lee claimed to be a trader petitioners attached a schedule c profit or loss from business to the return on the schedule c petitioners reported gross_receipts from the securities trading activity of dollar_figure to calculate this amount mr camiola totaled all gross_proceeds using petitioners’ brokerage statements petitioners reported dollar_figure as the cost_of_goods_sold which equaled their total bases in those securities according to the schedule c petitioners’ loss was dollar_figure on the schedule c petitioners also reported expenses totaling dollar_figure as follows expense amount legal and professional services dollar_figure office expense big_number travel big_number meals and entertainment big_number utilities big_number total big_number petitioners offset the net_loss on schedule c of dollar_figure against their wages petitioners did not attach to their or return a statement making the mark-to-market_election or a form_3115 application_for change in accounting_method petitioners did not report on their return any unrealized profit or loss from securities held at the close of with respect to the reporting of charitable_contributions mr camiola did not explain to petitioners that cash and noncash contributions must be reported separately petitioners reported their charitable_contributions of dollar_figure as gifts by cash or check b respondent’s determinations in the notice_of_deficiency respondent determined that mr van der lee did not qualify as a trader in securities under sec_475 during the tax_year and that he was not eligible to elect the use of the mark-to-market accounting_method for the securities activity respondent also determined that petitioners failed to make a timely and effective mark-to- market election under sec_475 as a result respondent determined that the dollar_figure loss on the sale of securities should be reported as a capital_loss on schedule d capital_gains_and_losses that is deductible only to the extent of dollar_figure under sec_165 and sec_1211 respondent also disallowed all schedule c expenses respondent disallowed dollar_figure of the charitable_contribution_deduction and determined that a 20-percent accuracy-related_penalty under sec_6662 applied opinion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 also deductions are a matter of legislative grace and the taxpayer has the burden of showing entitlement to any deduction claimed see rule a 503_us_79 petitioners contend that the burden_of_proof shifts to respondent pursuant to sec_7491 sec_7491 may shift the burden to the commissioner with respect to factual issues affecting liability for tax where the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining tax_liability however the taxpayer must establish that he or she has complied under sec_7491 with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews sec_7491 the record does not establish that the requirements for shifting the burden_of_proof to respondent are met in any case we base our conclusions on the preponderance_of_the_evidence and not on the allocation of the burden_of_proof see 131_tc_185 ii purchases and sales of securities a trader or investor sec_165 generally allows a deduction for any loss sustained during the taxable_year and not compensated by insurance or otherwise however sec_165 provides that losses from sales or exchanges of capital assets are allowed only to the extent allowed under sec_1211 and sec_1212 sec_1211 limits the allowance of such losses to the extent of gains from such sales or exchanges plus the lower_of dollar_figure dollar_figure in the case of a married individual filing a separate_return or the excess of such losses over such gains sec_1221 defines capital assets as any property held by the taxpayer whether or not connected with his trade_or_business sec_1221 creates an exception to the definition of the capital_asset stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business accordingly taxpayers who are not dealers generally recognize capital_gain or loss upon the sale_or_exchange of their stock rather than ordinary gains or losses however if a taxpayer who is not a dealer is engaged in business as a securities trader sec_475 allows such taxpayer to elect the mark-to-market method_of_accounting for securities held in his business under the mark-to-market method_of_accounting a trader generally recognizes at the end of the year ordinary gain_or_loss on all securities held in the business as if the securities were sold at the end of the year for fair_market_value sec_475 f a i knish v 6a securities trader electing under sec_475 to use the mark-to-market method_of_accounting for securities held in his business is required to file with the commissioner a statement making the election identifying the first taxable_year for which the election is effective and describing the business see knish v commissioner tcmemo_2006_268 revproc_99_17 sec_5 1999_1_cb_503 the taxpayer must file the statement no later than the due_date of the trader’s original federal_income_tax return for the year immediately preceding the election_year and if the election entails a change in the accounting_method the trader must also attach a form_3115 application_for change in accounting_method to the original return for the election_year revproc_99_17 sec_5 c b pincite for a trader’s first year of business the trader may make the sec_475 election by placing in the books_and_records of the business no later than months and days after the first day of the year a written_statement making the mark-to-market_election identifying the first taxable_year for which the election is effective and describing the business to which the election relates revproc_99_17 sec_5 c b pincite the trader must attach a copy of the statement to the trader’s federal_income_tax return for the election_year id commissioner tcmemo_2006_268 lehrer v commissioner tcmemo_2005_167 affd 279_fedappx_549 9th cir where the trader has not made a proper election the losses are treated as capital losses and are deductible only to the extent of capital_gains plus dollar_figure sec_165 c f b knish v commissioner supra as follows from the foregoing the proper taxation of gains and losses from the taxpayer’s securities activity depends on whether he is a dealer a trader or an investor see 889_f2d_29 2d cir affg in part revg in part on another issue and remanding tcmemo_1988_264 89_tc_445 petitioners contend that mr van der lee was a trader in and respondent contends he was an investor generally traders are engaged in the trade_or_business of selling securities for their own account see king v commissioner supra pincite although investors also buy and sell securities for their own account they are not considered to be in the trade_or_business of selling securities see kay v commissioner tcmemo_2011_159 arberg v commissioner tcmemo_2007_244 unlike an investor’s expenses a trader’s expenses are deducted in determining adjusted_gross_income rather than as itemized expenses see eg kay v commissioner supra whether a taxpayer’s activities constitute a trade_or_business is a question of fact see 312_us_212 in distinguishing a trader from an investor courts consider the following nonexclusive factors the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions see estate of yaeger v commissioner supra pincite quoting 721_f2d_810 fed cir see also 530_f2d_1332 9th cir affg tcmemo_1974_164 the court_of_appeals for the second circuit where the appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that the length of the holding_period and the source of profit are the two fundamental distinguishing criteria see estate of yaeger v commissioner supra pincite investors derive profit from interest payments dividends and capital appreciation of securities id traders buy and sell securities with reasonable frequency with the purpose of catching the swings in the daily market movements and profiting on a short-term basis id the length of time mr van der lee held stocks before selling suggests that in he was an investor rather than a trader he never sold stocks on the day of their acquisition of the sales of stocks between april and date involved shares that mr van der lee had acquired before his potential source of profit if any was asset appreciation rather than short-term price variation mr van der lee did not seek to profit from the swings in the daily market movements and instead intended to profit from the longer term holding of investments mr van der lee also did not trade with sufficient frequency to qualify as a trader the brokerage statements show that between april and date mr van der lee executed trades through the merrill lynch account and trades through the prudential account of the trades were executed pursuant to options that mr van der lee had written or acquired mr van der lee’s total number of trades was 7the parties stipulated that in there were a total of purchases and sales in the merrill lynch account however mr van der lee testified that from april through date he executed trades mr van der lee commenced his securities activity after date but the parties’ stipulations are unclear as to whether they cover the full calendar_year in addition the parties’s stipulations are unclear regarding the extent if any to which they include options pursuant to which the parties sold or acquired stocks the record contains the yearend statement and the date statement issued by merrill lynch for our findings_of_fact we employed the following methodology first we ignored certain transactions involving shares of viacom until date mrs van der lee had worked for viacom for years she received viacom stock_options and exercised them acquiring big_number viacom shares on date petitioners sold the viacom stock in three transactions these transactions namely the purchase of the shares pursuant to the options and the sales of the shares did not relate to mr van der lee’s trading activity continued therefore in april july august and september almost one-half of the time he engaged in the securities activity mr van der lee placed between four and eight trades in date he executed trades but on only days in addition mr van der lee traded on only days in the prudential account averaging or trading days per month mr van der lee had a spurt of trading activity in the merrill lynch account in december but overall his activity was sporadic mr van der lee’s number of trades also does not support a conclusion that in he was a trader see kay v commissioner supra trades held insubstantial holsinger v commissioner tcmemo_2008_191 trades with aggregate continued second we identified all transactions pursuant to which mr van der lee purchased or sold shares including the purchases of shares that he held at yearend on the basis of the date statement we also identified all options that mr van der lee purchased or wrote that were held open as of date we then identified all options that mr van der lee wrote or acquired that expired and included the original option transaction as a trade we did so using the date and the yearend statements which together show that on the yearend statement under short-term_capital_gains merrill lynch reported gains and losses with respect to expired options with respect to options that mr van der lee wrote or acquired between apr and date that were exercised we relied on the yearend statement if the yearend statement shows the basis and or the sale price of the underlying stock includes an option premium we counted the option itself as a trade in addition to the trade of the underlying stock the yearend statement does not identify the date on which mr van der lee acquired or wrote the options that were exercised and we therefore are unable to find his monthly number of trades with precision sales of dollar_figure in year held insubstantial we conclude that mr van der lee was not a trader in and petitioners are limited to a dollar_figure deduction of losses arising from the purchase and sale of securities under sec_1211 b respondent’s motion for summary_judgment respondent filed a motion for partial summary_judgment on the issue of whether petitioners were permitted to use the mark- to-market method_of_accounting for respondent contends that regardless of whether mr van der lee was a trader in petitioners failed to make the mark-to-market_election and therefore are not entitled to claim ordinary losses respondent also contends that petitioners are not entitled to administrative relief for failing to make a valid election under sec_301_9100-3 proced admin regs petitioners argue that 8we note however that in any case the court_of_appeals for the second circuit does not consider a large number of trades determinative of whether the taxpayer was a trader or an investor see 889_f2d_29 2d cir holding the taxpayer was an investor when he executed over big_number trades in and but held most stocks for over year affg in part revg in part on another issue and remanding tcmemo_1988_264 9under sec_301_9100-3 proced admin regs the commissioner may grant administrative relief to a securities trader with regard to an improper mark-to-market_election if the trader among other things requests sec relief and demonstrates that he acted reasonably and in good_faith in failing to make a timely election under sec_475 a trader has not acted reasonably and in good_faith if the trader uses hindsight in requesting relief by attempting to make a sec_475 mark-to-market_election after the election was due continued because in mr van der lee was a new trader rather than a continuing trader the rules on filing the mark-to-market_election do not apply petitioners also contend that the failure to elect the mark-to-market method_of_accounting does not preclude mr van der lee from using the ordinary accounting_method of deducting losses according to petitioners sec_475 if elected creates a rebuttable_presumption that the taxpayer is a trader but if the taxpayer made no such election he bears the burden of proving his trader status we held a hearing on the motion and announced an intention to grant respondent’s motion partially in that the election under sec_301_9100-3 proced admin regs does not apply thereafter a trial was held in new york in the light of our conclusion that mr van der lee was not a trader we will deny respondent’s motion as moot for the same reason we do not address petitioners’ arguments c expenses related to the activity in general sec_162 generally allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business as discussed above in continued kantor v commissioner tcmemo_2008_297 mr van der lee was not a trader and therefore he is not entitled to the deductions under sec_162 nevertheless under sec_212 individuals are allowed to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management conservation or maintenance of property held for the production income to be deductible under sec_212 expenses must be ordinary and necessary see sec_1_212-1 income_tax regs sec_1_212-1 income_tax regs provides that expenses are deductible under sec_212 only if they are reasonable in amount and bear a reasonable and proximate relation to the production_or_collection_of_income or to the management_conservation_or_maintenance_of_property_held_for_the_production_of_income no deduction is allowed for personal expenditures sec_262 expenses under sec_212 are allowed as miscellaneous_itemized_deductions only to the extent that in the aggregate itemized_deductions exceed percent of adjusted_gross_income sec_67 we now consider petitioners’ specific expenses legal and professional services expenses respondent disallowed a deduction for legal and professional services expenses of dollar_figure the record contains two bills totaling dollar_figure issued by the law firm of norton christensendollar_figure however the record contains no credible_evidence establishing that the legal advice pertained to mr van der lee’s activity of purchasing and selling stocks as opposed to personal matters we sustain respondent’s determination disallowing legal and professional services expenses travel and meals and entertainment_expenses generally a deduction is not allowed for travel_expenses meals and entertainment_expenses and any expenses for gifts or listed_property unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and in the case of meals and entertainment the business relationship between the taxpayer and the persons being entertained sec_274 deductions for expenses that are subject_to the strict substantiation requirements of sec_274 must be disallowed in full unless the taxpayer satisfies every element 50_tc_823 affd per curiam 412_f2d_201 2d cir a taxpayer may substantiate his deductions by either adequate_records or sufficient evidence corroborating the taxpayer’s statement sec_274 to satisfy this requirement 10petitioners explain that they deducted these expenses under the category of office expenses a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records a taxpayer may establish an element of an expenditure by his or her statement written or oral containing specific information as to such element larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date to substantiate this category of deductions petitioners submitted credit card statements and summaries on which they circled purportedly deductible items however these documents substantiate only the amounts of the expenses but not the other elements of sec_274 such as the business_purpose or the business relationship between mr van der lee and persons being entertained the record is devoid of any details of mr van der lee’s travel or the business_purpose of each tripdollar_figure we sustain respondent’s determination disregarding this category of expenses office and utilities expenses to substantiate the deductions for office and utilities expenses petitioners submitted bank and credit card statements 11mr van der lee stated at trial that he provided to the irs the list of contacts showing with whom he met the list was not organized by date and is not part of the record invoices payment confirmations and receiptsdollar_figure with respect to the charges for utilities and security house cleaning and exterminator services generally under sec_280a13 no deduction is allowable for use of a home in connection with an activity which is merely for the production_of_income within the meaning of sec_212 but is not a trade_or_business under sec_162 73_tc_766 with respect to the charges for pc warehouse radio shack palmnet gateway compusa and best buy petitioners failed to present credible_evidence establishing what mr van der lee purchased and that the items he purchased were not for personal_use although mr van der lee testified that when he decided to start trading he researched the technology side of the 12the expenses were direct tv dollar_figure cottage care cleaning services dollar_figure s b total home dollar_figure land surveyor services dollar_figure payments to bruce mckinnon and mr tammaro dollar_figure new york post subscription dollar_figure radio shack and palmnet dollar_figure gateway dollar_figure cable dollar_figure cablevision dollar_figure pc warehouse dollar_figure staples compusa and best buy dollar_figure chubb insurance dollar_figure security services dollar_figure shipping dollar_figure bug runner exterminator dollar_figure water dollar_figure brazilian american dollar_figure house and garden and renovation style magazines dollar_figure suburban propane dollar_figure rockland electric dollar_figure and communications charges such as at t services palmnet service gte airfone and others dollar_figure sec_280a generally disallows deductions for expenses with respect to a dwelling_unit used by a taxpayer as a residence unless an exception applies sec_280a exempts from the general disallowance rule expenses attributable to a dwelling_unit which is exclusively used on a regular basis as a principal_place_of_business for any trade_or_business of the taxpayer operations and set up a trading floor such general testimony is insufficient to substantiate the claimed deductions with respect to the payments to mr mckinnon and mr tammaro and the payments for the land surveyor services new york post house and garden and renovation style magazines shipping and various communications_services the record contains no credible_evidence regarding the ordinary and necessary and nonpersonal nature of the expenses we sustain respondent’s determinations disallowing the deductions for these expenses see sec_262 iii charitable_contribution_deduction the following charitable_contributions remain at issue description amount underage dollar_figure percentage of home used for charity big_number partial interest in the caribbean residence big_number charitable use of the caribbean residence big_number ndss expenses big_number bug runners rockland occupational therapy for kids big_number hudson valley materials exchange and tuxedo park school fridge and freezer big_number cabinets and granite countertops big_number sink faucet dishwasher toilet sink and vanity range big_number total big_number generally sec_170 allows a deduction for any charitable_contribution made by the taxpayer a charitable_contribution is defined as a contribution or gift to or for_the_use_of a charitable_organization sec_170 because the recordkeeping requirements under the code and the regulations vary depending on the amount and nature of the contribution we address each category separately a ndss expenses mrs van der lee testified about her pro bono work for the charitable organizations we find her testimony credible on this point and we find that she rendered services to ndss no deduction is allowable under sec_170 for a contribution of services but unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible may constitute a deductible contribution sec_1_170a-1 income_tax regs recently in van dusen v commissioner t c ___ we have addressed the deductibility of expenses incident to the rendition of services to a charitable_organization and the recordkeeping requirements to be deductible unreimbursed expenses must be directly connected with and solely attributable to the rendition of services to a charitable_organization see id at ___ slip op pincite 54_tc_722 charitable_contributions are subject_to the recordkeeping requirements of sec_1_170a-13 income_tax regs for monetary contributions or sec_1_170a-13 income_tax regs for contributions of property other than money in van dusen v commissioner supra at ___ slip op pincite we held that contributions through the payment of unreimbursed volunteer expenses of less than dollar_figure are subject_to the requirements for contribution of money set forth in sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs requires the taxpayer to maintain a canceled check or a receipt from the donee organization in the absence of a canceled check or a receipt from the donee organization the taxpayer must maintain other reliable written records showing the name of the donee and the date and the amount of the contribution id to claim a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 sec_1_170a-13 and income_tax regs a taxpayer who incurs unreimbursed expenses incident to the rendition of services is deemed to have obtained such acknowledgment if the taxpayer has adequate_records to substantiate the amount of the expenditures and obtains by a prescribed date a statement prepared by the donee organization containing specified information see sec_1 170a- f income_tax regs see also van dusen v commissioner supra at ___ slip op pincite contributions of less than dollar_figure to the same donee are not subject_to these additional requirements even if the aggregate donations to the donee exceed dollar_figure within the same taxable_year see van dusen v commissioner supra at ___ ndollar_figure slip op pincite n sec_1_170a-13 income_tax regs even if we assume that mrs van der lee’s expenditures were directly connected with and solely attributable to her services to ndss petitioners failed to satisfy the substantiation requirements the record contains no list of expenses or receipts there is no trip log or written acknowledgment from ndss describing mrs van der lee’s services and other information as required by sec_1_170a-13 income_tax regs mrs van der lee testified that the credit card statements in the record show some of these expenses however petitioners submitted those credit card statements with circled items to substantiate mr van der lee’s deductions for expenses related to his securities activity because the record contains only the total amount of expenses_incurred for ndss it is not clear whether any of the expenses were more than dollar_figure even if we erred on petitioners’ side and concluded that the less stringent substantiation requirements of sec_1_170a-13 income_tax regs applied we would nevertheless conclude that petitioners fail even those requirements in the absence of receipts the taxpayer must provide reliable written records showing the names of the donees and the dates and amounts of the contributions or in this case expenses sec_1_170a-13 income_tax regs the record contains no such reliable written records we sustain respondent’s determination regarding a deduction for contributions to ndss b charitable use of the caribbean residence with respect to the charitable use of the caribbean residence petitioners deducted the rental value of the residence for the length of the charitable use they also deducted a portion of the maintenance_expenses they paid mr van der lee explained at trial that because petitioners own a 3-week share of the caribbean residence and they donated week to ndss they claimed percent of applicable maintenance fees as a charitable contributiondollar_figure mr van der lee testified that they received a document from ndss acknowledging the donation of the use of the caribbean residence but petitioners introduced no credible documentary_evidence regarding this deduction at trial generally subject_to certain exceptions sec_170 disallows a charitable_contribution_deduction for a gift of a partial interest in property not in trust petitioners do not argue that any of the exceptions under section 14mrs van der lee testified that they donated the use of the caribbean residence to two different organizations in the record contains no other reference to a second donee organization because mrs van der lee’s testimony on the point was vague on the basis of mr van der lee’s testimony we find that the donated use wa sec_1 week f b apply and we conclude none are applicable accordingly we sustain respondent’s determination regarding the deduction for the charitable use of the caribbean residence c hudson valley materials exchange as described above for a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 sec_1_170a-13 income_tax regs for contributions of property other than money the written acknowledgment must provide among other information a description of the property and a statement of whether the donee organization provided any goods or services in consideration for the property see sec_1_170a-13 income_tax regs besides the written acknowledgment requirement the regulations establish an additional three-tier recordkeeping system for contributions of property other than money in the case of a deduction of less than dollar_figure for a contribution of property other than money the taxpayer must maintain a receipt from the donee showing the name of the donee the date and 15the exceptions are a contribution of a remainder_interest in a personal_residence or farm a contribution of an undivided portion of the taxpayer’s entire_interest in property and a qualified_conservation_contribution sec_170 the second exception does not apply because an undivided portion must consist of a fraction or percentage or each substantial right and must extend over the entire term of the donor’s interest in such property sec_1_170a-7 income_tax regs location of the contribution and a detailed description of the property see sec_1_170a-13 income_tax regs a letter or other written communication from the donee acknowledging receipt of the contribution constitutes such receipt id a receipt is not required if it is impractical to obtain for example when the taxpayer deposits property at a charity’s unattended drop site id in such a case the taxpayer must maintain reliable written records with respect to each item of donated property id if a taxpayer makes a charitable_contribution of property other than money and claims a deduction in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item and the approximate date of the acquisition see sec_1_170a-13 income_tax regs lastly if the deduction exceeds dollar_figure the taxpayer must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary ie form_8283 noncash charitable_contributions to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs see sec_1_170a-13 income_tax regs a qualified_appraisal must include among other things a detailed description of the property its physical condition the valuation method used to determine the fair_market_value and the specific basis for the valuation see sec_1_170a-13 income_tax regs a qualified_appraisal must be performed by a qualified_appraiser no earlier than days before the date of the contribution and no later than the due_date of the return sec_1_170a-13 and b income_tax regs generally the amount reported as a deduction for contributions of property is an aggregate amount for all similar items of property see sec_1_170a-13 income_tax regs we find the donated kitchen items were similar items of property accordingly we aggregate all items in this category and consider the deduction to exceed dollar_figure petitioners therefore need to establish that they met the substantiation requirements applicable to deductions over dollar_figure petitioners failed to attach a form_8283 to their return they obtained an appraisal by masterwork kitchens dated july dollar_figure the appraisal was not a qualified_appraisal because it was untimely see friedman v commissioner tcmemo_2010_45 petitioners did not present written acknowledgments of the contributions by the donees and receipts from the donees they therefore failed to establish that they met the requirements of the three-tier recordkeeping system described supra pp 16the appraisal did not include the refrigerator the freezer the toilet and the vanity the values of which petitioners also deducted as charitable_contributions however petitioners met the general recordkeeping requirements for a charitable_contribution_deduction of less than dollar_figure because no written acknowledgment from the donee organization is required for contributions of property valued at dollar_figure or less see sec_1_170a-13 income_tax regs petitioners’ records for the contribution of the kitchen items meet the requirements for substantiating contributions of dollar_figure or less we allow petitioners a dollar_figure deduction for their contribution of the kitchen items and sustain respondent’s determination disallowing the deduction of the remaining amount d percentage of home used for charity mrs van der lee testified that she calculated this deduction on the basis of various expenses to establish a home_office such as the cost of a computer telephones fax machines and copiers for her charitable work petitioners did not introduce any credible documentary_evidence substantiating these expenses and are not entitled to the claimed deduction e underage rockland occupational therapy for kids and bug runners mrs van der lee testified that she did not know what the contribution identified as underage was she testified that bug runners is an exterminator and that she did not know why that expense was reported as a charitable_contribution other than the fact that she performed her charitable work from homedollar_figure with respect to the contribution to rockland occupational therapy for kids mrs van der lee did not recall the details petitioners presented no credible_evidence to substantiate these contributions because each of these contributions is over dollar_figure and the record contains neither written acknowledgment of the contributions by the donees nor petitioners’ reliable written records we sustain respondent’s disallowance of these deductions iv the accuracy-related_penalty under sec_6662 respondent determined that the portion of the underpayment resulting from improper reporting of charitable_contributions is attributable to negligence and imposed the accuracy-related_penalty under sec_6662 and b generally sec_6662 and b authorizes the commissioner to impose a 20-percent penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional 17the record contains a credit card statement showing a charge for bug runner exterminator however petitioners attempted to use this receipt to substantiate mr van der lee’s office expense deduction disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see 116_tc_438 respondent met his burden of production he introduced evidence that petitioners failed the substantiation requirements of sec_170 and regulations thereunder accordingly petitioners had the burden of producing sufficient evidence to prove that respondent’s penalty determination is incorrect see higbee v commissioner supra pincite petitioners did not carry that burden the failure to properly substantiate their claimed deductions evidences negligence and careless disregard of the rules and regulations petitioners contend that they should not be liable for the sec_6662 penalty because they relied on mr camiola to properly report the deductions generally sec_6664 provides an exception to the sec_6662 accuracy-related_penalty with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a tax professional may establish reasonable_cause and good_faith see 469_us_241 a taxpayer claiming reliance on professional advice must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioners failed to provide mr camiola with all relevant information they gave him only the total of the charitable_contributions and did not tell him that a large portion of the contributions was not gifts by cash or check petitioners have failed to carry their burden of proving that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the underpayment in tax in addition we disallow the charitable_contribution_deduction on the ground of the lack of credible_evidence in the record we sustain respondent’s determination of the accuracy-related_penalty we have considered the remaining arguments the parties made and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision under rule will be entered
